Case 2:19-cr-00015-PSG Document3 Filed 01/10/19 Page1lof1 Page ID #:13

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA, a NUMBER
| PLAINTIFF C wCRO0075 ~6DUS
Vi
LOGAN PATTEN, NOTICE TO COURT OF
aka “@SPARED,” RELATED CRIMINAL CASE

DEFENDANT(S)
(PURSUANT TO GENERAL ORDER 14-03)

 

 

Plaintiff United States of America hereby informs the Court that the above-entitled

criminal case may be related to United States v. Tyler Barriss, 2:18-cr-00733-PSG, which:

 

x was previously assigned to the Honorable Philip S. Gutierrez;
has not been previously assigned.
The above-entitled cases may be related for the following reasons:

xX the cases arise out of the same conspiracy, common scheme, transaction,
series of transactions or events;

the cases involve one or more defendants in common and would entail
substantial duplication of labor in pretrial, trial or sentencing proceedings if
heard by different judges. ,

Additional explanation (if any):
Dated: January 9, 2019
GEORGE E. PENCE
Assistant United States Attorney
